Name: COMMISSION REGULATION (EC) No 3595/93 of 21 December 1993 fixing, for the 1994 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3759/92
 Type: Regulation
 Subject Matter: prices;  tariff policy;  foodstuff;  processed agricultural produce
 Date Published: nan

 No L 330/130. 12. 93 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 3595/93 of 21 December 1993 fixing, for the 1994 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3759/92 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The percentages of the guide price which are used as a basis for calculating the Community withdrawal and selling prices shall be as shown in Annex I for the products concerned. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EEC) No 1891 /93 (2), and in particular Article 11 (3) and Article 13 thereof, Whereas Article 11 (1 ) and Article 13 of Regulation (EEC) No 3759/92 provide that the Community withdrawal and selling prices for each of the products listed respectively, in Annex I (A), (D) and in Annex I (E) are to be fixed by applying the conversion factor for the product category concerned to an amount equal to at least 70 % but not more than 90 % of the relevant guide price ; Whereas changes in production and marketing structures in the Community make it necessary to alter the basis for calculating the withdrawal and the sale prices in the Community as compared with those of the preceding fishing year ; Whereas Article 11 (2) of Regulation (EEC) No 3759/92 provides that the withdrawal price may be multiplied by conversion factors in landing areas which are very distant from main centres of consumption in the Community ; Whereas, with regard to sardines of the species Sardina pilchardus, special conditions have been adopted in the Act of Accession in order to ensure a progressive align ­ ment of prices of sardines from the Atlantic on price levels of sardines from the Mediterranean ; whereas the production structure and access to the market of Atlantic sardines are different to those for Mediterranean sardines and meet the special needs of the processing industry ; whereas, with a view to the smooth application of the alignment of prices which does not artificially disturb market supply conditions, it is necessary to fix a special adaptation coefficient for size 3 of this product in the landing areas concerned in Spain and Portugal ; Whereas the guide prices for the 1994 fishing year were fixed for all the products in question by Council Regu ­ lation (EC) No 3353/93 (3) ; Article 2 The conversion factors which are used for calculating the Community withdrawal and selling prices for the products listed, respectively, in Annex I (A), (D) and in Annex I (E) of the Regulation (EEC) No 3759/92, shall be as shown in Annex II . Article 3 The Community withdrawal and selling prices applicable for the 1994 fishing year and the products to which they refer, shall be as shown in Annex III. Article 4 The withdrawal prices applicable for the 1994 fishing year in the landing areas which are very distant from the main centres of consumption in the Community and the products to which those prices relate, shall be as shown in Annex IV. 0 OJ No L 388, 31 . 12. 1992, p. 1 . (2) OJ No L 172, 15. 7. 1993, p . 1 . 0 OJ No L 301 , 8 . 12. 1993, p . 1 . Article 5 This Regulation shall enter into force on 1 January 1994. 30 . 12. 93No L 330/2 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission 30 . 12. 93 Official Journal of the European Communities No L 330/3 ANNEX I Percentage of guide price used in calculation withdrawal or sale prices Product % Herrings of the species Clupea harengus 85 Sardines of the species Sardina pilchardus  from the Atlantic 85  from the Mediterranean 85 Dogfish (Squalus acanthias) 80 Dogfish (Scyliorhinus spp.) 80 Redfish (Sebastes spp.) 90 Cod of the species Gadus morhua 80 Coalfish (Pollachius virens) 80 Haddock (Melanogrammus aeglefinus) 80 Whiting (Merlangus merlangus) 80 Ling (Molva spp.) 80 Mackerel of the species Scomber scombrus 85 Mackerel of the species Scomber japonicus 90 Anchovies (Engraulis spp.) 85 Plaice (Pleuronectes platessa) 83 Hake of the species Merluccius merluccius 90 Megrim (Lepidorhombus spp.) 80 Ray's bream (Brama spp.) 80 Monkfish (Lophius spp.) 85 Shrimps of the species Crangon crangon 90 Crabs of the species (Cancer pagurus) 90 Norway lobster (Nephrops norvegicus) 90 Dab (Limanda limanda) 83 Flounder (Platichthys flesus) 83 Albacore or longfinned tuna (Thunnus alalunga) 90 Cuttlefish (Sepia officinalis and Rossia macrosoma) 80 Sole (Solea spp.) 83 ANNEX II Conversion factor of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 Conversion Species Size (') Gutted fish, with head Whole fish Extra, A (') B (') Extra, A (') B (') Herrings of the species 1 0,00 0,00 0,85 0,85 Clupea harengus 2 0,00 0,00 0,80 0,80 3 0,00 0,00 0,50 0,50 Sardines of the species 1 0,00 0,00 0,55 0,35 Sardina pilchardus 2 0,00 0,00 0,55 0,35 3 0,00 0,00 0,85 0,35 4 0,00 0,00 0,55 0,35 Dogfish (Squalus acanthias) 1 0,75 0,55 0,71 0,50 2 0,64 0,45 0,60 0,40 3 0,35 0,25 0,30 0,20 Dogfish (Scyliorhinus spp.) 1 0,80 0,60 0,75 0,50 2 0,80 0,60 0,70 0,50 3 0,55 0,40 0,45 0,23 No L 330/4 Official Journal of the European Communities 30. 12. 93 l Conversion Species Size (') Gutted fish, with head Whole fish l Extra, A (') B (') Extra, A (') B (') Redfish (Sebastes spp.) 1 0,00 0,00 0,90 0,90 2 0,00 0,00 0,90 0,90 3 0,00 0,00 0,76 0,76 Cod of the species 1 0,90 0,85 0,65 0,50 Gadus morhua 2 0,90 0,85 0,65 0,50 3 0,85 0,70 0,50 0,40 4 0,67 0,46 0,38 0,27 5 0,47 0,27 0,28 0,18 Coalfish (Pollachius virens) 1 0,90 0,90 0,70 0,70 2 0,90 0,90 0,70 0,70 3 0,89 0,89 0,69 0,69 4 0,72 0,52 0,38 0,28 Haddock (Melanogrammus 1 0,90 0,80 0,70 0,60 aeglefinus) 2 0,90 0,80 0,70 0,60 3 0,77 0,65 0,54 0,37 4 0,68 0,56 0,51 0,35 Whiting (Merlangus merlangus) 1 0,80 0,75 0,60 0,40 2 0,80 0,75 0,60 0,40 3 0,76 0,61 0,55 0,23 4 0,53 0,36 0,39 0,22 Ling (Molva spp.) 1 0,85 0,65 0,70 0,50 2 0,83 0,63 0,68 0,48 3 0,75 0,55 0,60 0,40 Mackerel of the species 1 0,00 0,00 0,85 0,85 Scomber scombrus 2 0,00 0,00 0,85 0,75 3 0,00 0,00 0,85 0,70 Spanish mackerel of the 1 0,00 0,00 0,85 0,75 species Scomber japonicus 2 0,00 0,00 0,85 0,70 3 0,00 0,00 0,70 0,57 4 0,00 0,00 0,55 0,35 Anchovies (Engraulis spp.) 1 0,00 0,00 0,80 0,45 2 0,00 0,00 0,85 0,45 3 0,00 0,00 0,70 0,45 4 0,00 0,00 0,29 0,29 Plaice 1 0,90 0,85 0,49 0,49 (Pleuronectes platessa) 2 0,90 0,85 0,49 0,49 3 0,87 0,80 0,49 0,49 4 0,68 0,60 0,46 0,46 Hake of the species 1 1,00 0,94 0,79 0,73 Merluccius merluccius 2 0,76 0,71 0,59 0,54 3 0,75 0,70 0,58 0,53 4 0,64 0,59 0,50 0,41 5 0,60 0,55 0,47 0,38 Megrim (Lepidorhombus spp.) 1 0,85 0,65 0,80 0,60 2 0,75 0,55 0,70 0,50 3 0,70 0,50 0,65 0,45 4 0,45 0,25 0,40 0,20 30 . 12. 93 Official Journal of the European Communities No L 330/5 Conversion Species Size (') Gutted fish, with head Whole fish Extra, A (') B (') Extra, A (') B (') Ray's bream (Brama spp.) 1 0,85 0,65 0,80 0,60 2 0,60 0,40 0,55 0,35 Dab (Limanda limanda) 1 0,85 0,75 0,70 0,55 2 0,65 0,55 0,50 0,35 Flounder (Platichthys flesus) 1 0,80 0,70 0,70 0,55 2 0,60 0,50 0,50 0,35 Albacore or longfinned tuna 1 1,00 0,54 0,90 0,85 (Ihunnus alalunga) 2 1,00 0,54 0,85 0,80 Cuttlefish (Sepia officinalis and 1 0,00 0,00 0,80 0,60 Rossia macrosoma) 2 0,00 0,00 0,80 0,60 3 0,00 0,00 0,50 0,30 L Whole fishor gutted, with head Fish without head \ Extra, A (') B (') Extra, A (') B (') Monkfish (Lophius spp.) 1 0,72 0,52 0,90 0,70 2 0,92 0,72 0,85 0,65 3 0,92 0,72 0,80 0,60 4 0,77 0,57 0,70 0,50 5 0,44 0,24 0,50 0,30 All presentations AC) B (') Shrimps of the genus Crangon 1 0,65 0,55 crangon 2 0,30 0,30 ll Whole (') Edible crabs (Cancerpagurus) 1 0,80 2 0,60 ll Whole Tails E'(') Extra, A (') BO Extra, A (') B (') Norway lobster 1 0,95 0,95 0,68 0,85 0,57 (Nephrops norvegicus) 2 0,95 0,64 0,38 0,61 0,38 3 0,63 0,45 0,18 0,36 0,19 4 0,23 0,23 0,09 0,30 0,09 Gutted fish, with head (') Whole fish (') Extra, A (') B (') Extra, A (') B (') Sole (Solea spp.) 1 0,90 0,80 0,70 0,55 2 0,90 0,80 0,70 0,55 3 0,85 0,75 0,65 0,50 4 0,70 0,60 0,50 0,40 5 0,60 0,50 0,40 0,35 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. No L 330/6 Official Journal of the European Communities 30 . 12. 93 ANNEX III Withdrawal or sale price in the Community of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 \ Withdrawal price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') Extra, A (') B (') Extra, A (') BO Herrings of the species Clupe harengus :  1 January to 31 July 1994 and 1 October to 31 December 1994  1 August to 30 September 1994 Sardines of the species Sardina pilchardus from the Atlantic : (a) Member States other than Spain and Portugal (b) Spain and Portugal Sardines of the species Sardina pilchardus from the Mediterranean Dogfish (Squalus acanthias) Dogfish (Scyliorhinus spp.) Redfish (Sebastes spp.) Cod of the species Gadus morhua Coalfish (Pollachius virens) 1 0 0 179 179 2 0 0 169 169 3 0 0 105 105 1 0 0 124 124 2 0 0 117 117 3 0 0 73 73 1 0 0 204 130 2 0 0 204 130 3 0 0 315 130 4 0 0 204 130 1 0 0 195 124 2 0 0 195 124 3 0 0 301 124 4 0 0 195 124 1 0 0 201 128 2 0 0 201 128 3 0 0 311 128 4 0 0 201 128 1 526 386 498 351 2 449 316 421 281 3 246 175 210 140 1 442 331 414 276 2 442 331 386 276 3 304 221 248 127 1 0 0 754 754 2 0 0 754 754 3 0 0 637 637 1 928 877 670 516 2 928 877 670 516 3 877 722 516 412 4 691 474 392 278 5 485 278 289 186 1 474 474 369 369 2 474 474 369 369 3 469 469 364 364 4 380 274 200 148 30 . 12. 93 Official Journal of the European Communities No L 330/7 Withdrawal price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') Extra, A (') B (') Extra, A (') B (') Haddock (Melanogrammus aeglefinus) Whiting (Merlangus merlangus) Ling (Molva spp.) Mackerel of the species Scomber scombrus Spanish mackerel of the species Scomber japonicus Anchovies (Engraulis spp.) Plaice (Pleuronectes platessa) :  1 January to 30 April 1994  1 May to 31 December 1994 Hake of the species Merluccius merluccius Megrim (Lepidorhombus spp.) 1 661 588 514 441 2 661 588 514 441 3 565 477 397 272 4 499 411 375 257 1 499 468 374 250 2 499 468 374 250 3 474 381 343 144 4 331 225 243 137 1 649 497 535 382 2 634 481 520 367 3 573 420 458 306 1 0 0 173 173 2 0 0 173 153 3 0 0 173 143 1 0 0 230 203 2 0 0 230 189 3 0 0 189 154 4 0 0 149 95 1 0 0 652 367 2 0 0 693 367 3 0 0 571 367 4 0 0 236 236 1 601 567 327 327 2 601 567 327 327 3 581 534 327 327 4 454 400 307 307 1 826 780 450 450 2 826 780 450 450 3 799 734 450 450 4 624 551 422 422 1 2 819 2 650 2 227 2 058 2 2 142 2 001 1 663 1 522 3 2 114 1 973 1 635 1 494 4 1 804 1 663 1 409 1 156 5 1 691 1 550 1 325 1 071 1 1 332 1 019 1 254 940 2 1 175 862 1 097 784 3 1 097 784 1 019 705 4 705 392 627 313 No L 330/8 Official Journal of the European Communities 30. 12. 93 \ Withdrawal price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') I Extra, A (') B (') Extra, A (') BO Ray's bream (Brama spp.) 1 1 017 777 957 718 2 718 478 658 419 Dab (Limanda limanda) 1 531 468 437 343 2 406 343 312 218 Dab (Platichthys flesus) 1 299 261 261 205 2 224 187 187 131 Albacore or longfinned tuna 1 1 890 1 021 1 458 1 377 ( Thunnus alalunga) 2 1 890 1 021 1 377 1 296 Cuttlefish 1 0 0 832 624 (Sepia officinalis and 2 0 0 832 624 Rossia macrosoma) 3 0 0 520 312 Whole or gutted fish, with head (') Without head (') Extra, A (') B (') Extra, A (') B (') Monkfish (Lophius spp.) 1 1 347 973 3 462 2 692 2 1 721 1 347 3 269 2 500 3 1 721 1 347 3 077 2 308 4 1 441 1 066 2 692 1 923 5 823 449 1 923 1 154 l All presentations | A (') B (') Shrimps of the 1 985 834 genus Crangon crangon 2 455 455 Sale prices (ECU/tonne) Whole (') Edible crabs 1 1 056 (Cancer pagurus) 2 792 l Whole (') Tails ( ») I E'(') Extra, A (') B (') Extra, A (') B (') Norway lobster 1 3 641 3 641 2 607 4 743 3 181 (Nephrops norvegicus) 2 3 641 2 453 1 457 3 404 2 120 3 2 415 1 725 690 2 009 1 060 4 882 882 345 1 674 502 L Gutted fish with head (') Whole fish (') I Extra, A B (') Extra, A (') B (') Sole (Solea spp.) 1 3 735 3 330 2 905 2 283 2 3 735 3 320 2 905 2 283 3 3 528 3 113 2 698 2 075 4 2 905 2 490 2 075 1 660 5 2 490 2 075 1 660 1 453 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. 30 . 12. 93 Official Journal of the European Communities No L 330/9 ANNEX IV Conversion factor Withdrawal prices (ECU/tonne) Species Landing area Size (') Gutted fish, with head Whole fish Extra, A (') B (') Extra, A (') B (') Mackerel of the species Scomber scombrus Sardines from sardines of the species Sardina pilchardus from the Atlantic Hake of the species Merluccius merluccius Albacore or longfinned tuna (Thunnus alalunga) Coastal areas and islands of Ireland Coastal areas and islands of Corn ­ wall and Devon in the United Kingdom Coastal areas from Portpatrick in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas, coastal areas and islands of Northern Ireland Coastal areas from Wick to Aber ­ deen in the north-east of Scotland Coastal areas and islands of the countries of Cornwall and Devon in the United Kingdom Coastal areas of the Atlantic of Spain and Portugal Canary Islands Coastal areas from Troon in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas Coastal areas and islands of Ireland Azores and Madeira 0,82 0,83 0,89 0,95 0,65 0,65 0,47 0,67 0,90 0,47 1 0 0 142 142 2 0 0 142 125 3 0 0 142 117 1 0 0 144 144 2 0 0 144 127 3 0 0 144 119 1 0 0 154 154 2 0 0 154 136 3 0 0 154 127 1 0 0 165 165 2 0 0 165 145 3 0 0 165 136 1 0 0 132 84 2 0 0 132 84 3 0 0 205 84 4 0 0 132 84 3 0 0 196 0 1 0 0 92 58 2 0 0 92 58 3 0 0 142 58 4 0 0 92 58 1 1 889 1 775 1 492 1 379 2 1 435 1 341 1 114 1 020 3 1 416 1 322 1 095 1 001 4 1 209 1 114 944 774 5 1 133 1 039 888 718 1 2 537 2 385 2 004 1 852 2 1 928 1 801 1 497 1 370 3 1 903 1 776 1 471 1 345 4 1 624 1 497 1 268 1 040 5 1 522 1 395 1 192 964 1 888 480 685 647 2 888 480 647 609 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92.